t c memo united_states tax_court ernestine forrest petitioner v commissioner of internal revenue respondent docket no filed date after p failed to file a tax_return for the tax_year r filed a substitute for return and issued a notice_of_deficiency determining a deficiency in p’s federal_income_tax and additions to tax under sec_6651 and and i r c held p is liable for a portion of the deficiency to the extent decided herein held further p is liable for the applicable additions to tax ernestine forrest pro_se michael k park for respondent memorandum findings_of_fact and opinion wherry judge this case is before the court on a petition for redetermination of petitioner’s liability for income_tax and additions to tax for as determined by respondent after concessions by petitioner and respondent of certain income items and deductions the issues left for decision are whether petitioner is entitled to a deduction on schedule a itemized_deductions for meal expenses whether petitioner is entitled to a schedule a deduction for vehicle mileage expenses whether petitioner is entitled to a schedule a deduction for telephone expenses whether petitioner is entitled to a schedule a deduction for an employment-related legal fee of dollar_figure whether petitioner is entitled to a schedule a deduction for a casualty_loss 1responded conceded meal expense deductions of dollar_figure leaving dollar_figure of meal expense deductions at issue petitioner concedes that she received dollar_figure of pension distributions a separate taxable_distribution from her retirement account of dollar_figure interest_income of dollar_figure savings bond interest_income of dollar_figure dividends of dollar_figure unemployment_compensation of dollar_figure and dollar_figure of wage income all in the parties have agreed that petitioner is entitled to schedule a deductions for as follows state income taxes of dollar_figure real_estate_taxes of dollar_figure personal_property_tax of dollar_figure mortgage interest of dollar_figure charitable_contributions of dollar_figure and miscellaneous_itemized_deductions of dollar_figure before any consideration of the adjusted_gross_income limitation on miscellaneous_itemized_deductions whether petitioner is liable for the 10-percent additional tax under sec_72 on the distribution of dollar_figure from her individual_retirement_plan whether petitioner is liable for the sec_6651 addition_to_tax for the failure_to_file a timely return whether petitioner is liable for the sec_6651 addition_to_tax for the failure to timely pay tax and whether petitioner is liable for the sec_6654 addition_to_tax for the failure to pay estimated income_tax findings_of_fact some of the facts have been stipulated and the stipulation of settled issues the stipulated facts and the accompanying exhibits are hereby incorporated by this reference at the time she filed her petition petitioner resided in california during january and the first days of date petitioner was a securities lawyer employed by the california department of corporations although her employment was terminated in date she continued receiving pay through 2all section references are to the internal_revenue_code_of_1986 code as amended and in effect for the tax_year at issue and all rule references are to the tax_court rules_of_practice and procedure 3the amounts of all the additions to tax will be determined in the rule_155_computations to be made in accordance with this opinion date after petitioner’s employment was terminated she commenced a lawsuit for reinstatement and backpay in connection with that litigation in date petitioner flew from her home to sacramento and while in the sacramento area consumed three meals at some time in petitioner was involved in an automobile accident with an uninsured motorist at the time of the accident petitioner was insured by state farm insurance which has yet to resolve her claim petitioner did not file a tax_return for the tax_year respondent prepared a substitute for return for petitioner’s tax_year which respondent filed on date on date respondent issued petitioner a statutory_notice_of_deficiency determining an income_tax deficiency for of dollar_figure and the following additions to tax dollar_figure under sec_6651 for failure_to_file a tax_return on time an amount to be determined under sec_6651 for failure_to_pay_tax on time and dollar_figure under sec_6654 for failure to pay estimated_tax petitioner timely filed a petition with this court on date in the petition petitioner disputed the deficiency 4we note that petitioner had previously been terminated from her employment with the california department of corporations in and was subsequently reinstated in date after filing suit against the state of california in of which we take judicial_notice see forrest v commissioner tcmemo_2009_228 and argued that a tax of more than dollar_figure has been proposed in connection with the year with which the taxpayer does not agree and that the taxpayer desires to preserve her rights and position with regard to the year relief from the proposed tax is requested after concessions the issues left for determination are those listed above a trial was held in los angeles california on date opinion i burden_of_proof the commissioner’s determination_of_a_deficiency is presumed correct and the taxpayer bears the burden of proving that the determination is improper see rule a 290_us_111 however pursuant to sec_7491 the burden_of_proof as to a factual issue that affects the taxpayer’s tax_liability may be shifted to the commissioner this occurs where the taxpayer introduces credible_evidence with respect to such issue and the 5petitioner has been given sufficient time to file a brief she has continually tested this court’s patience with motions to extend time to file and then ultimately failed to submit a brief petitioner is a member of the california state bar and as such should be sensitive to any actual or perceived abuse of the judicial process the court directs petitioner’s attention to sec_6673 which allows the court in its discretion to require the taxpayer to pay to the united_states a penalty not in excess of dollar_figure whenever it appears that a proceedings before it have been instituted or maintained by the taxpayer primarily for delay b the taxpayer’s position in such proceeding is frivolous or groundless or c the taxpayer unreasonably failed to pursue available administrative remedies taxpayer has inter alia complied with substantiation requirements pursuant to the code and maintained all records required under this title and has cooperated with reasonable requests by the secretary for witnesses information documents meetings and interviews sec_7491 petitioner did not argue that the burden should shift and she failed to maintain required records or comply with the substantiation and cooperation requirements accordingly the burden_of_proof remains on petitioner ii expense deductions a general rules deductions are a matter of legislative grace and the taxpayer must maintain adequate_records to substantiate the amounts of any deductions or credits claimed sec_6001 the taxpayer shall keep such records 503_us_79 sec_1_6001-1 income_tax regs taxpayers must maintain records relating to their income and expenses and must prove their entitlement to all claimed deductions credits and expenses in controversy see sec_6001 sec_162 authorizes a deduction for all the ordinary and necessary expenses paid_or_incurred during the taxable_year in carrying on any trade_or_business a trade_or_business expense is ordinary for purposes of sec_162 if it is normal or customary within a particular trade business or industry and is necessary if it is appropriate and helpful for the development of the business 320_us_467 308_us_488 in contrast personal living or family_expenses are generally nondeductible sec_262 in certain circumstances the taxpayer must meet specific substantiation requirements to be allowed a deduction under sec_162 see eg sec_274 the heightened substantiation requirements of sec_274 apply to any traveling expense including meals_and_lodging away from home any item with respect to an activity in the nature of entertainment amusement or recreation an expense for gifts or the use of listed_property as defined in sec_280f including any passenger automobiles to deduct such expenses the taxpayer must substantiate by adequate_records or sufficient evidence to corroborate the taxpayer’s own statement the amount of the expense or other item the time and place of the travel entertainment amusement recreation or use of the property the business_purpose of the expense or other item and the business relationship to the taxpayer of the persons entertained or receiving the gift sec_274 to satisfy the adequate_records requirement of sec_274 a taxpayer must maintain records and documentary_evidence that in combination are sufficient to establish each element of an expenditure or use sec_1_274-5t and temporary income_tax regs fed reg date although a contemporaneous log is not required corroborative evidence to support a taxpayer’s reconstruction of the elements of the expenditure or use must have a high degree of probative value to elevate such statement to the level of credibility of a contemporaneous record sec_1_274-5t temporary income_tax regs supra where the heightened requirements discussed above do not apply however the court may allow the deduction of a claimed expense even where the taxpayer is unable to fully substantiate it provided the court has an evidentiary basis for doing so 245_f2d_559 5th cir 39_f2d_540 2d cir 85_tc_731 but see sec_1_274-5t temporary income_tax regs fed reg date in these instances the court is permitted to approximate the allowable expense bearing heavily against the taxpayer whose inexactitude is of his or her own making cohan v commissioner supra pincite b schedule a deduction for meal expenses the heightened or strict substantiation requirements of sec_274 discussed above apply to meal expenses to satisfy sec_274 petitioner must present sufficient evidence in addition to her testimony to satisfy the three aspects of this requirement the taxpayer must prove the amount the time and place and the business_purpose of each expenditure sec_1_274-5t temporary income_tax regs fed reg date after respondent’s concessions dollar_figure of petitioner’s meal expense deductions remains at issue this amount stems from three meals petitioner consumed during a trip she made to sacramento in date in connection with her employment litigation petitioner claims that she is entitled to deductions for meals purchased including dollar_figure at denny’s inc on date dollar_figure at the bootlegger restaurant on date and dollar_figure at awful annies on date all in the sacramento and auburn california area petitioner presented a credit card statement showing the above amounts and an airline receipt showing that she had purchased a round-trip ticket from los angeles to sacramento on date and returning on date we find that petitioner has produced enough evidence in conjunction with her testimony to meet the first two parts of the heightened sec_274 burden she has shown both the amount of the expenditure and the time and place of the travel remaining is the third required business_purpose showing petitioner testified that she incurred these expenses during a trip to sacramento to confer with the attorney working on her reinstatement litigation this litigation can be characterized as an attempt to reestablish petitioner’s business of earning her pay and therefore a business_expense see kenton v commissioner tcmemo_2006_13 therefore petitioner has met the three requirements under the heightened burden of substantiation with respect to the three meal expense deductions and is entitled to a schedule a deduction of dollar_figure c schedule a deduction for vehicle mileage expenses the strict substantiation requirements of sec_274 also apply to away-from-home business mileage expenses 80_tc_1165 the taxpayer must prove the amount time place and business_purpose of each expenditure sec_1_274-5t temporary income_tax regs supra the amount of the business travel may be substantiated by the use of a contemporaneous log or by any reasonable means establishing the number of miles traveled the date the place 6we note that under sec_62 as amended effective date attorney fees and court costs paid_by the taxpayer in connection with discrimination lawsuits paid after date with respect to any judgment or settlement occurring after that date are allowed as a deduction in computing adjusted_gross_income with the result that they are not subject_to the amt and are not subject_to the 2-percent floor kenton v commissioner tcmemo_2006_13 however as petitioner is deducting meal expenses here not attorney’s fees and court costs these expenses do not fall within the favorable treatment of sec_62 and are subject_to the amt and the 2-percent floor see sec_56 sec_67 and the business_purpose of such miles smith v commissioner supra pincite congress has chosen to impose a rigorous test of deductibility in the area of travel_expenses each of the foregoing elements must be proved for each separate expenditure general vague proof whether offered by testimony or documentary_evidence will not suffice id pincite2 although petitioner claimed to have regularly used her personal vehicle in connection with her reinstatement litigation the record is practically devoid of any evidence related to her claimed mileage deduction evidence which is vague or significantly incomplete is not credible harris v commissioner tcmemo_2010_248 weaver v commissioner tcmemo_2004_108 petitioner asserted that she has always maintained a log of her vehicle travels but could not locate it and the only evidence accepted at trial was an exhibit consisting of photocopies of parking receipts although we 7at trial petitioner attempted to introduce a typed list of expenses and places that did not include miles traveled she explained that this exhibit describes taxpayer’s activities in relation to some of the expenses that are being questioned written transcripts parking fees in connection with trying to get the back pay awarded to her similarly there is another chart referring to the copies and other things that are incurred related to travel to accomplish these things to go to the airport to do a variety of business activities respondent objects to the exhibit as clearly prepared in anticipation of this litigation we agreed with respondent continued agree with petitioner that she had to drive to someplace to park she did not even attempt to explain at trial where she had driven when she received the parking receipts or that the miles driven to the parking lots were in fact deductible petitioner was unable to provide any substantiation for her claimed mileage deduction let alone meet the heightened requirements under sec_274 therefore she is not entitled to a schedule a deduction for her claimed vehicle mileage expenses for the tax_year d schedule a deduction for telephone expenses as discussed above a taxpayer is generally permitted to deduct ordinary and necessary business_expenses but is required to keep sufficient records to substantiate the amount of any deduction sec_162 sec_6001 under the cohan doctrine the court is permitted to estimate expenses however there must be sufficient evidence that the expense was in fact incurred williams v united_states f 2d pincite continued and refused to admit the evidence this exhibit does not constitute the kind of evidence contemplated by sec_274 and required to satisfy the higher burden of substantiation we also note that generally taxpayers may not deduct the daily cost of commuting to and from work as such expense is considered to be personal and nondeductible brockman v commissioner tcmemo_2003_3 citing 326_us_465 petitioner’s offered exhibit listed under mileage included entries such as kinko mail copy and buy supplies that denote local and possibly personal errands at trial petitioner testified that she had more than one telephone to support a dial-up modem and fax machine she did not present any evidence testimonial or otherwise regarding the percentage of business use of the telephone we note that in the case of an individual any charge including taxes thereon for basic local_telephone_service with respect to the 1st telephone line provided to any residence of the taxpayer shall be treated as a personal_expense sec_262 petitioner also did not produce any telephone bills to substantiate a deduction petitioner clearly has not met her burden and is not entitled to a schedule a deduction for her claimed telephone expenses for the tax_year e schedule a deduction for dollar_figure legal fee petitioner claims to have made a dollar_figure payment to her attorney for filing a writ petition to try to get the employer to pay three years of back pay as we decided above petitioner’s litigation fees are ordinary and necessary business_expenses see kenton v commissioner supra however petitioner is still required to maintain adequate_records to substantiate those expenses under sec_6001 petitioner did not present either a receipt for the dollar_figure or a canceled check evidencing such payment even though the court allowed her time after the trial with numerous extensions to gather evidence of this payment petitioner has not met her burden and is therefore not entitled to a schedule a deduction for a claimed employment- related legal fee of dollar_figure for the tax_year f schedule a deduction for casualty_loss sec_165 allows as a deduction any loss sustained during the taxable_year and not_compensated_for_by_insurance_or_otherwise see also sec_165 casualty_loss deductions for individual taxpayers a taxpayer may deduct a casualty_loss resulting from damage to his or her automobile whether used for a business or personal purpose sec_1_165-7 income_tax regs the amount of the deduction in the case of property not used for business or held_for_the_production_of_income is the lesser_of either i the fair_market_value of the property before the casualty minus the fair_market_value after the casualty or ii the adjusted_basis of the property sec_1_165-7 income_tax regs petitioner explained that her bmw was totaled while she was stalled on the pasadena freeway at some time during while petitioner might qualify for a casualty_loss deduction we conclude that she failed to establish her adjusted tax basis in the car and that she claimed this deduction prematurely petitioner admitted that her claim for damages with her automobile insurance_company has yet to be resolved she acknowledged there still exists a claim for reimbursement with a reasonable prospect for recovery although she was unsure whether the insurance_company would pay her at all as we have previously held a taxpayer must establish the amount of the loss before she may claim a casualty_loss deduction clem v commissioner tcmemo_1991_414 citing 24_tc_199 affd 247_f2d_233 2d cir affd sub nom 247_f2d_237 2d cir see also sec_1_165-1 income_tax regs this is especially true in a case involving insurance sec_165 prohibits a taxpayer from deducting any amount compensated by insurance since petitioner did not know by the close of the year in issue how much if anything she would receive from her insurance_company as reimbursement for the damages to her car she cannot ascertain the amount of her casualty_loss petitioner is not entitled to a casualty_loss deduction g ten percent additional tax under sec_72 on the distribution from petitioner’s retirement_plan in general sec_4974 defines qualified_retirement_plans as including individual_retirement_accounts ira sec_408 governs the treatment of iras specifically sec_408 provides that distributions from an ira are generally taxable in the manner directed in sec_72 sec_72 provides for an additional tax on premature distributions petitioner concedes that when she withdrew dollar_figure from her ira at the washington mutual bank in she wa sec_55 years old she testified that the reason she withdrew the money was that she needed it for some major expense or something it required at no time has petitioner contended that any of the exceptions set forth in sec_72 are applicable to her circumstance nor has she explained why she believed the sec_72 additional tax did not apply petitioner is liable for the 10-percent additional tax under sec_72 on the distribution of dollar_figure from her retirement_plan for the tax_year iii additions to tax respondent determined that petitioner is liable for additions to tax under sec_6651 and and for the tax_year pursuant to sec_7491 respondent has the burden of production with respect to these additions to tax and is therefore required to come forward with sufficient evidence indicating that it is appropriate to impose the relevant penalty see 116_tc_438 however once the commissioner meets his burden of production the taxpayer must come forward with evidence sufficient to persuade a court that the commissioner’s determination is incorrect id pincite a sec_6651 addition_to_tax sec_6651 imposes an addition_to_tax for failure_to_file a timely return unless the taxpayer proves that such failure is due to reasonable_cause and not willful neglect see 469_us_241 petitioner concedes that she did not file a federal_income_tax return for her tax_year she has not argued or introduced any evidence suggesting that her failure_to_file was due to reasonable_cause and not willful neglect accordingly we sustain respondent’s imposition of the addition_to_tax under sec_6651 b sec_6651 addition_to_tax sec_6651 imposes an addition_to_tax for failure to timely pay the amount of tax shown on a return this court has stated the commissioner’s burden of production with respect to the sec_6651 addition_to_tax requires that the commissioner introduce evidence that a return showing the taxpayer’s tax_liability was filed for the year in question in a case such as this where the taxpayer did not file a return the commissioner must introduce evidence that an sfr substitute for return satisfying the requirements of sec_6020 was made see cabirac v commissioner t c 127_tc_200 affd 521_f3d_1289 10th cir the sec_6651 addition_to_tax is not imposed if the taxpayer proves that the failure to pay is due to reasonable_cause and not willful neglect under sec_6651 a return prepared by the secretary pursuant to sec_6020 is treated as a return filed by the taxpayer for the purpose of determining the amount of an addition_to_tax under sec_6651 to constitute a sec_6020 return the return must be subscribed it must contain sufficient information from which to compute the taxpayer’s tax_liability and the return form and any attachments must purport to be a ‘return’ spurlock v commissioner tcmemo_2003_ petitioner concedes that respondent prepared a substitute for return for her tax_year under sec_6020 because petitioner did not pay the tax_liability as shown on the sec_6020 return respondent has met the burden of production with respect to the sec_6651 addition_to_tax petitioner has not argued or introduced any evidence suggesting that her failure to pay was due to reasonable_cause and not willful neglect we therefore sustain respondent’s imposition of the addition_to_tax under sec_6651 c sec_6654 addition_to_tax sec_6654 imposes an addition_to_tax for underpayment of estimated income_tax by an individual taxpayer the addition_to_tax is computed by reference to the four required_installment payments of the taxpayer’s estimated_tax liability each constituting percent of the required_annual_payment sec_6654 for taxpayers whose adjusted_gross_income for the preceding year was dollar_figure or less the required_annual_payment is equal to the lesser_of percent of the tax shown on the individual's return for the year or if no return is filed percent of his or her tax for such year or if the individual filed a return for the immediately preceding_taxable_year percent of the tax shown on that return sec_6654 and b petitioner failed to file a federal_income_tax return and made no estimated_tax payments for petitioner did have a tax_liability for her taxable_year consequently petitioner was required to make a payment of estimated_tax see sec_6654 respondent has met his burden of producing evidence that petitioner had a required_annual_payment of estimated_tax for the court also concludes that petitioner does not qualify for any of the exceptions to a sec_6654 addition_to_tax provided in sec_6654 under sec_6654 a sec_6654 addition_to_tax does not apply if the tax shown on the taxpayer’s return for the year in question or if no return is filed the taxpayer’s tax for that year reduced by the credit allowable by sec_31 is less than dollar_figure the addition_to_tax will also not apply if the taxpayer’s tax for a full immediately preceding 12-month taxable_year was zero and the taxpayer was for the entire taxable_year a citizen or resident_of_the_united_states the court has 8respondent was unable to present petitioner’s tax_liability at trial because it was the subject of another tax_court case that has since been decided in forrest v commissioner tcmemo_2009_228 we sustained respondent’s determination that in addition to the dollar_figure of tax shown on her tax_return petitioner had a federal_income_tax deficiency of dollar_figure determined that petitioner had a liability for income_tax for that exceeded dollar_figure net of any sec_31 credit and has taken judicial_notice of the fact that petitioner had a tax_liability in therefore the court sustains respondent’s determination of the addition_to_tax pursuant to sec_6654 the court has considered all of petitioner’s contentions arguments requests and statements to the extent not discussed herein we conclude that they are meritless moot or irrelevant to reflect the foregoing decision will be entered under rule
